DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

 THE DEVEREUX FOUNDATION, INC., d/b/a DEVEREUX FLORIDA,
   COMMUNITY PARTNERSHIP FOR CHILDREN, INC., FLORIDA
  DEPARTMENT OF CHILDREN AND FAMILIES, HEARTLAND FOR
    CHILDREN, INC., and GULF COAST JEWISH FAMILY AND
               COMMUNITY SERVICES, INC.,
                         Appellants,

                                     v.

           S.D., a minor child, by and through his next friend,
                          DAVID BAZERMAN,
                                 Appellee.

                               No. 4D14-1212

                            [August 13, 2014]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. CACE 13-021562 (14).

  E. Blake Paul, J. Davis Connor and Matthew J. Vaughn of Peterson &
Myers, P.A., Lakeland, for appellants.

   Joel S. Fass of Colodny, Fass, Talenfeld, Karlinsky, Abate & Webb, P.A.,
Fort Lauderdale, for appellee.

PER CURIAM.

   We affirm the order on appeal. On remand, appellee shall be given leave
to file an amended complaint specifying that he seeks damages only for
injuries suffered in Broward County.

GROSS, CIKLIN, JJ., and KASTRENAKES, JOHN, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.